     Case 1:19-cv-05014-KPF-RWL Document 44 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLENE WILSON BAHAGA,

                          Plaintiff,
                                                     19 Civ. 5014 (KPF)
                   -v.-
                                                          ORDER
COMMISSIONER OF SOCIAL
SECURITY.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s Objection to the Report and

Recommendation issued by Magistrate Judge Robert W. Lehrburger on July 2,

2020. (Dkt. #43). Defendant’s response shall be due on or by August 31,

2020, and Plaintiff’s reply, if any, shall be due on or by September 7, 2020.

SO ORDERED.

Dated:      August 17, 2020
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
